Citation Nr: 1120733	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include schizophrenia.  




WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.  

Of preliminary importance, the claim of service connection has been previously denied in an unappealed rating decision in June 2004.  

The Veteran applied to reopen his claim in April 2007.  Although the RO adjudicated this claim on the merits in the January 2009 rating decision, the Board still is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized this matter as set forth on the title page.  

Moreover, the Board is cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder, to include schizophrenia.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  

The now reopened claim of service connection for an innocently acquired psychiatric disorder, to include schizophrenia is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  A June 2004 rating decision denied the Veteran's claim of service connection for schizophrenia; the Veteran was notified in writing of the RO's determination but did not appeal in a timely fashion.  

2.  The evidence submitted since the RO's June 2004 rating decision is new as it is neither cumulative nor redundant of the evidence of record at the time of the previous denial and relates to a previously unestablished fact necessary to substantiate the claim of service connection.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

Historically, the RO denied the Veteran's original claim of service connection for schizophrenia in a February 1982 rating decision; but he did not file a timely notice of disagreement.  

As noted, in a final rating decision dated in June 2004, the RO denied the claim.  The Veteran was notified of this action and apprised of his appellate rights in July 2004 letter, but did not appeal in a timely matter.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's June 2004 rating action included the Veteran's service treatment records, VA treatment records, and written statements.  

In a statement received in August 2007, the Veteran requested that his claim be reopened.  The evidence added to the record since the June 2004 RO rating decision includes private treatment records dealing with treatment received by the Veteran prior to service.  

In addition to new treatment records, the Veteran provided written statements in support of the claim, along with testifying at the Board hearing in April 2011.  

In reviewing the entire record, the Board finds the evidence added to the record in connection with the reopened claim provides a additional facts about of circumstances surrounding the origin of the claimed psychiatric disorder that need to be addressed on a de novo basis.   see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The new evidence is material in that it relates to an unestablished fact in support of the Veteran's claim.  Therefore, this evidence is new and material and sufficient to reopen the claim.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include schizophrenia, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Veteran contends that he currently suffers from schizophrenia as the result of his military service.  Specifically, he asserts that his schizophrenia was aggravated by the conditions of his service.  The Board finds in this regard that he has provided credible lay statements about the circumstances of his service.    

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2010).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

Notably, the Veteran has not been scheduled for a VA examination to determine the nature and likely etiology of his diagnosed schizophrenia.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) is applicable to this appeal.  Specifically, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  

Prior to arranging for the Veteran to undergo the examination, the VA should obtain and associate with the claims file all outstanding VA medical records.  The only VA treatment records contained within the claims file are from the Brockton, Massachusetts (MA) VA Medical Center (VAMC) dated from February 2004 to April 2008.  He appears to continue to receive ongoing treatment from this facility.  As such, the RO should seek to obtain any treatment records from April 2008 to the present.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, during his April 2011 hearing, the Veteran reported that he was receiving Social Security Administration (SSA) benefits.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all treatment records from VA and associate them with the claims file.  

The RO also should take appropriate steps to contact the Veteran in order to notify him that he may submit medical evidence or treatment records in support of his claim.  

2.  The RO also should take the steps necessary to obtain copies of records referable to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim, and associate those records with the claims file.  

3.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  

In addition to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  Then, the examiner should answer the following questions:

 a.  Did the Veteran's schizophrenia clearly and unmistakably existed prior to his entry into active service; and

 b.  If so, was the preexisting schizophrenia clearly and unmistakably not aggravated by his period of active service. 

The examiner in this regard should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  After completing all indicated development, the RO should readjudicate the reopened claim based on all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


